DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of papers submitted under 35 USC §119(a)-(d), which papers have been placed of record in the file. 
This application, filed 13-May-2021, claims priority from Korean application KR10-2020-0057392, filed 3-May-2020.
This application is therefore accorded a prima facie effective filing date of 13-May-2020.

Information Disclosure Statement
The information disclosure statement IDS#1 (1 reference) submitted on 13-May-2021, has been considered by the Examiner and made of record in the application file.

Claim Interpretation
The term “room mirror”, used throughout the disclosure and claims of this application, is not a term of normal use.  The Examiner has interpreted this term to mean a vehicle rear-view mirror, and particularly an interior vehicle rear view mirror based on context and description in the specification and drawings of the application.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 USC §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 USC §102(a)(1) as anticipated by Kim et al. (Chinese Patent Application Publication # CN 206594719 U), hereinafter Kim.
Consider claim 1:  A room mirror removal monitoring device with an electronic toll collection (ETC) function, in which an on-board unit (OBU) is built in a room mirror, Kim discloses a rear-view mirror with electronic charging and ETC function, and with a switch for detecting removal from a mounting structure [Title; Abstract; Fig. 1-3; Page 13, para. 7 (translation)], the room mirror removal monitoring device comprising:
a room mirror holder to which the room mirror having the ETC function is fixed and in which an insertion recess is formed toward windshield glass; Kim specifically discloses an on-board unit (100) wherein an ETC function is built into a rear-view mirror, the mirror comprising: rear-view mirror frame (holder) (400) which interfaces to a mirror base (140), the mirror base fitting into a mirror frame hole (410) (insertion recess) and attaching to the vehicle window glass (300)  [Fig. 1-6; Page 15, para. 3];


    PNG
    media_image1.png
    608
    628
    media_image1.png
    Greyscale


a removal switch inserted into the insertion recess; a removal switch (130) within the recess [Fig. 5-6; Page 15, para. 10 to Page 16, para. 3];
a mirror base inserted into a first region that does not overlap the removal switch in the insertion recess and fixed to the windshield glass; an embodiment in which the switch portion and base portion are disposed side by side (not overlapping), the base attached to with windshield [Fig. 3, 5-6; Page 15, para. 7]; and
a monitoring part configured to monitor a removal state of the room mirror having the ETC function; the switch sending a signal to a CPU (102) and which may determine whether an on-board unit has been stolen [Fig. 7; Page 16. Para. 4-9].

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 2, 4, 8 and 9 are rejected under 35 USC §103 as unpatentable over Kim et al. (Chinese Patent Application Publication # CN 206594719 U), hereinafter Kim, in view of Baade et al. (United States Patent Application Publication # US 2013/0127617 A1), hereinafter Baade.
Consider claim 2 and as applied to claim 1:  The room mirror removal monitoring device of claim 1, wherein the monitoring part comprises:
a base segment housed in the removal switch; Kim discloses that the switch module (130) comprises a housing (132) with a base switch contact (132b) on the surface of the housing (base, non-moving contact) [Fig. 5-6; Page 15, para. 10 to Page 16, para. 3];
a movable segment housed in a second region that does not overlap the base segment in the removal switch; and a movable contact (134), oriented side-by side in the mirror frame recess [Fig. 5-6; Page 15, para. 10 to Page 16, para. 3];
a cable connected to the base segment and the movable segment and configured to transmit whether the base segment and the movable segment are put in a first state or a second state to an OBU printed circuit board (PCB); the switch connected to the OBC PCB (100a) by a wire (cable) [Fig. 2; Page 15, para. 5]; and
a first magnetic body disposed inside the mirror base and configured to pull the movable segment toward the base segment.
Kim discloses a spring action switch rather than a magnetically activated switch as claims.  Use of magnetic switches for similar tamper detection is known in prior art, however, and for example:
Baade discloses an apparatus for detecting removal of an asset tracking device [Title; Abstract; Fig. 1-2; Para. 0002, 0007], and particularly alternative embodiments in which a tamper switch is implemented as a pressure switch or as a magnetic switch [Fig. 5A, 5B; Para. 0018-0021].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to use a magnetic switch for detection of removal as an alternative to a pressure activated switch as taught by Baade and applied to a rear-view mirror with electronic charging and ETC function as taught by Kim, where both switch types are known alternatives, and where a magnetic switch may be embedded within a housing, and thus may be more easily protected against moisture or the external environment.
Consider claim 4 and as applied to claim 2:  The room mirror removal monitoring device of claim 2, wherein the monitoring part is put in: 
the first state in which the movable segment is bent toward the base segment by a magnetic force of the first magnetic body when the mirror base is disposed close to the removal switch; and
the second state in which the movable segment is elastically restored to release connection with the base segment when the mirror base is removed from the room mirror holder.
This claim describes a switch variant typically described as “normally open” (as opposed to normally closed).
Kim describes a pressure switch, which is normally open (when the mirror frame is removed, and closed when the frame is in place [Fig. 6; Page 16, para. 2-3].
Baade, moreover discloses that either configuration of a magnetic switch may be used [Para. 0019], and where these are mere obvious alternatives. 
Consider claim 8 and as applied to claim 2:  The room mirror removal monitoring device of claim 2, wherein the monitoring part further comprises a contact member provided on a lower surface of the removal switch and pressed by the mirror base.
Kim discloses a switch/monitoring portion (130) with a (movable) switch element (134) that is pressed by the base (140) when the units are engaged (see Fig. 6 below) [Fig. 3, 5, 6; Page 15, para. 10 to Page 16, para. 3].

    PNG
    media_image2.png
    561
    580
    media_image2.png
    Greyscale

Consider claim 9 and as applied to claim 8:  The room mirror removal monitoring device of claim 8, wherein the contact member is put in:
the first state in which the mirror base presses the contact member and the movable segment is bent toward the base segment by a magnetic force of the first magnetic body when the mirror base is disposed close to the removal switch; and
the second state in which the pressing of the contact member is released from the mirror base and the movable segment is elastically restored to release connection with the base segment when the mirror base is removed from the room mirror holder.
Kim describes a use of a pressure (contact) switch element rather than a magnetically activated switch.
Baade discloses an apparatus for detecting removal of an asset tracking device [Title; Abstract; Fig. 1-2; Para. 0002, 0007], and particularly alternative embodiments in which a tamper switch is implemented as a pressure switch or as a magnetic switch, and particularly an embodiment in which the switch is maintained in an open state when the magnet is proximate, and which closes (second state) when the magnet is removed [Fig. 5A, 5B; Para. 0018-0021].
The direction of movement of the movable contact (toward or away) with respect to the fixed contact and base are merely obvious limited number of variations in orientation of the switch element and/or magnet (pole) orientation.

Claim 3 is rejected under 35 USC §103 as unpatentable over Kim et al. (Chinese Patent Application Publication # CN 206594719 U), hereinafter Kim, and Baade et al. (United States Patent Application Publication # US 2013/0127617 A1), hereinafter Baade, in view of Breiner et al. (United States Patent # US 3,267,302), hereinafter Breiner.
Consider claim 3 and as applied to claim 2:  The room mirror removal monitoring device of claim 2, wherein the base segment and the movable segment are formed of a metal material.
Baade discloses a magnetic switch in which at least one contact moves under the influence of a magnetic field, (and also are electrically conductive) thus suggesting the use of a ferrous material, but 
Neither Kim nor Baade, explicitly discloses metallic switch elements.  This is well-known in the prior art, however, and for example:
Breiner discloses a magnetic switch comprising reed elements, and particularly that the reeds are made from a nickel-iron alloy [Title; Fig. 1; Col. 1, 11-27; Col. 2, 32-46].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to manufacture reed contacts of a magnetic switch from a nickel-iron alloy as taught by Breiner, and applied to a rear-view mirror with electronic charging and ETC function as taught by Kim, modified by Baade, where use of the discloses metal alloy, allows magnetic operation and reliable electrical connection.

Claims 5-7 are rejected under 35 USC §103 as unpatentable over Kim et al. (Chinese Patent Application Publication # CN 206594719 U), hereinafter Kim, and Baade et al. (United States Patent Application Publication # US 2013/0127617 A1), hereinafter Baade, in view of Pusch (United States Patent # US 3,164,696).
Consider claim 5 and as applied to claim 2:  The room mirror removal monitoring device of claim 2, wherein the monitoring part further comprises a second magnetic body disposed inside the removal switch and configured to pull the movable segment in a direction opposite to the base segment.
Kim discloses a pressure (contact) switch element.
Baade discloses use of alternative pressure or magnetic switches, the magnetic switch using a single magnet.
The use of a second magnet for biasing and tailoring switch response to a first magnet is well known in prior art, and for example:
Pusch discloses a vane operated magnetic reed switch typically used for proximity detection of a moveable object, and which employs a first magnet (11) and a second weaker magnet (10) arranged to maintain the reed element in a normally open configuration, and switches to a second closed state when a vane interferes with the first magnet field [Fig 1, 3; Col. 1, 11-24, Col. 2, 1-26].

    PNG
    media_image3.png
    174
    401
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention, to use a second weaker magnet to provide a counterbalancing force to that of a first magnet as taught by Pusch and applied to a rear-view mirror with electronic charging and ETC function as taught by Kim, modified by Baade, allowing the switch characteristics and sensitivity to be adjusted according to design requirements.
Consider claim 6 and as applied to claim 5:  The room mirror removal monitoring device of claim 5, wherein a magnetic force of the second magnetic body is weaker than that of the first magnetic body.
Pusch specifically discloses a second weaker magnet (see citations and analysis for claim 5.)
Consider claim 7 and as applied to claim 5:  The room mirror removal monitoring device of claim 5, wherein the monitoring part is put in:
the first state in which the movable segment is bent toward the base segment by a magnetic force of the first magnetic body when the mirror base is disposed close to the removal switch; and
the second state in which the movable segment releases connection with the base segment while being bent in the direction opposite to the base segment by a magnetic force of the second magnetic body when the mirror base is removed from the room mirror holder.
This claim describes a switch variant typically described as “normally open” (as opposed to normally closed).
Kim describes a pressure switch, which is normally open (when the mirror frame is removed, and closed when the frame is in place [Fig. 6; Page 16, para. 2-3].
Baade, moreover discloses that either configuration of a magnetic switch may be used [Para. 0019], and where these are mere obvious alternatives. 
Pusch further discloses use of a smaller second magnet arranged with an opposing magnetic flux.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Pan (WIPO/PCT International Application Publication # WO 2019223050 A1) disclosing a rear view mirror and automobile
Hiroshi (Japan Patent Application Publication # JPH1111216 A) disclosing a locking mechanism of an interior mirror with a built-in instrument.
Kim (Korea Application Publication # KR 20100059277 A) disclosing an on-board unit.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/STEPHEN R BURGDORF/  Examiner, Art Unit 2684